 8:17-cv-00350-BCB-CRZ Doc # 223 Filed: 10/27/20 Page 1 of 1 - Page ID # 3518




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV GHOSAL,
NICOL DAVID, and CAMILLE SERME,
                                                                      8:17-CV-350
                        Plaintiffs,

        vs.                                                          JUDGMENT

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, WAITT BRANDS,
LLC, ATHLETIC BRANDS HOLDING
COMPANY, AUTHENTIC BRANDS GROUP,
LLC, PRINCE SQUASH, LLC, COMPETITIVE
SPORTS HOLDING COMPANY LLC, WAITT
CAPITAL,       LLC;       WAITTCORP
INVESTMENTS, LLC, ABG-PRINCE, LLC,
and ABG-PRINCE OPCO, LLC,

                        Defendants.


       This matter is before the Court on the parties’ Joint Stipulation to Dismiss. Filing 222.

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice,

each party to bear its own fees and costs.

       Dated this 27th day of October, 2020.

                                                     BY THE COURT:


                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge
